Citation Nr: 1520843	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for osteoarthritis with facet arthropathy of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for radiculopathy affecting the femoral nerve of the left lower extremity.

3.  Entitlement to a rating higher than 10 percent for radiculopathy affecting the sciatic nerve of the left lower extremity.

4.  Entitlement to a rating higher than 10 percent for radiculopathy affecting the femoral nerve of the right lower extremity.

5.  Entitlement to a rating higher than 10 percent for radiculopathy affecting the sciatic nerve of the right lower extremity.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a rating of 20 percent for osteoarthritis with facet arthropathy of the lumbar spine.  

In his April 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire for a hearing before a Veterans Law Judge via live videoconference.  However, in November 2013, the Veteran submitted a form in which he requested that his hearing request be cancelled.  Thus, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  


REMAND

Following a remand by the Board in 2014, the RO took action in March 2015 to separately rate neurologic symptoms due to the service-connected disability on appeal.  This was done in accordance the Board's remand and with Note (1) under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  However, when a supplemental statement of the case (SSOC) was issued, the RO did not address the ratings for the neurologic symptoms of the Veteran's back disease.  Because the rating criteria for the spine require specific consideration of neurologic manifestations, the propriety of each of the ratings assigned under 38 C.F.R. § 4.124a (2014) is a matter that remains a part of the Veteran's appeal.  In short, because of Note (1), the spine issue on appeal includes the rating(s) for neurologic manifestations.  A SSOC is therefore required. 

In its June 2014 remand, the Board also found that the Veteran's claim included an inferred claim for TDIU and remanded the claim for additional development, to include providing the Veteran with appropriate notice, allowing the Veteran time to provide any additional information or evidence in support of his claim, and scheduling the Veteran for a VA examination that addressed functional impairment due to his service-connected disability, which at that time was rated only as 20 percent for osteoarthritis with facet arthropathy of the lumbar spine.  

When the RO issued a SSOC in March 2015, as reason for a continued denial of TDIU, the RO stated that the Veteran had failed to respond to earlier requests for information on the question of whether he was presently employed and the extent of his disabilities.  Received on April 16, 2015, was a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a statement in support of his claim for TDIU, which described his employment history and the effect of his service-connected low back disability with radiculopathy.  On April 23, 2015, the RO returned the record to the Board for further adjudication.

Evidence received by the RO prior to transfer of the record to the Board will be reviewed by the RO and an SSOC issued, unless that additional evidence is duplicative of evidence previously of record or it is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2014).  In the present case, the new evidence was received by the RO and associated with the Veteran's virtual file a week before the RO returned the record to the Board.  This evidence was exactly the evidence that the RO referred to as missing when it denied the claim in its SSOC.  Therefore, the evidence is not duplicative, nor is it irrelevant as to the issue of entitlement to TDIU.  Therefore, a remand is necessary so that the RO may consider all evidence of record in the first instance.

Additionally, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In its June 2014 remand, the Board ordered that the Veteran be afforded a VA examination in connection with his TDIU claim, specifically that a statement be given regarding the functional impairment of his spine disability.  In February 2015, the VA examiner issued an opinion that the Veteran's spine condition limited his ability to work as he could not engage in repetitive bending, stooping, or lifting.  Nevertheless, as noted above, in March 2015, the RO awarded ratings for radiculopathy of the right and left lower extremities associated with both the femoral and sciatic nerves.  In his April 2015 statement, the Veteran asserted that his leg pain also contributed to his inability to work.  Thus, it appears that the February 2015 opinion did not address all of the Veteran's service-connected symptoms, namely, the radiculopathy.  

Thus, in light of the above, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination which addresses the functional impact of all problems caused by the service-connected back disability, including bilateral radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain information as to the current severity of his various service-connected disabilities, and whether any of those disabilities, either alone or in combination, renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should set forth a rationale for the conclusions reached.

2. Thereafter, the AOJ should re-adjudicate the appeal based on consideration of all evidence and information of record, to include any evidence associated with the Veteran's virtual file.  Consideration should be given to whether a referral to the Director, Compensation Service, is warranted in accordance with 38 C.F.R. § 4.16(b) (2014).  If a benefit sought is not fully granted, the AOJ should then furnish the Veteran and his representative with a supplemental statement of the case (SSOC), which should include consideration of TDIU and the propriety of all ratings, including the rating for osteoarthritis with facet arthropathy and ratings for the manifestations of radiculopathy of each lower extremity.  The Veteran should be given opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


 


